HamiltoN, Judge,
delivered the following opinion:
1. In this matter the master reported on May 19, 1915, allowing petitioner Garzot rent of estate “Eortuna” for the *213month of August, 1913, as per contract, $495. His report was excepted to and the matter was argued not so much upon the merits as upon the fact that Garzot had not filed any formal petition or made any equitable attachment. The exceptions do not point out any evidence adverse to the master’s finding, and so the court under the rules must take the finding of facts as supported by the evidence. It would seem that the receiver properly took possession of the land in question, upon which was growing a crop of sugar cane, and in due course of time reduced the cane to sugar, and sold it. The claim is for rental. The court- would be unwilling to exact strict legal proceedings where the receiver had received the benefit of land, as in the case in question. If the land is retained, rent should be paid for it, provided it is shown that a crop was gathered from it for the benefit of the fund. All this seems to be implied in the master’s report, and it is, therefore, confirmed. Welch & Co. v. Central San Cristobal, 7 Porto Rico Fed. Rep. 205.
2. The master also reported $84 for rent of house used by the central as a club annex for six months. This would stand on a different footing from the last item, as there was no crop grown, and there is no showing that the fund otherwise got the benefit of the property. The master says that “the club house was part of the curtilage, it was a necessity for the housing of the employees, which housing was a part of their quid pro quo of compensation.” This was no doubt a proper expense for the central, but no rule of law is apparent why it should carry a lien. The objection to the master’s report is, therefore, sustained so far as it finds that the claim should have a preference.
It is so ordered.